     Case 1:20-cv-01494-NONE-SKO Document 8 Filed 11/17/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GARETH LORENZO PERRY,                              No. 1:20-cv-01494-SKO (HC)
12                       Petitioner,                     ORDER DIRECTING CLERK OF COURT
                                                         TO ASSIGN DISTRICT JUDGE
13            v.
                                                         FINDINGS AND RECOMMENDATION
14    UNITED STATES BOP CASE                             TO DISMISS PETITION FOR WRIT OF
      MANAGER CERROTE,                                   HABEAS CORPUS
15
                         Respondent.                     [TWENTY-ONE DAY DEADLINE]
16

17

18          Petitioner is a federal prisoner proceeding pro se with a petition for writ of habeas corpus

19   pursuant to 28 U.S.C. § 2241.

20          On October 21, 2020, Petitioner filed a pleading entitled “Petition for 2241 and 1983

21   claim.” (Doc. 1.) The case was opened as a habeas case pursuant to 28 U.S.C. § 2241. Petitioner

22   raises a number of complaints concerning his detention and the conditions of confinement. The

23   Court finds that Petitioner fails to establish grounds for habeas corpus relief, and that the proper

24   avenue for his civil rights complaints is a Bivens action pursuant to Bivens v. Six Unknown

25   Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). Accordingly, the Court will

26   recommend the petition be dismissed, and that Petitioner be provided the proper forms for filing a

27   Bivens action.

28
                                                        1
     Case 1:20-cv-01494-NONE-SKO Document 8 Filed 11/17/20 Page 2 of 3


 1                                              DISCUSSION

 2           In this action, Petitioner raises numerous complaints concerning his detention: 1) He

 3   claims he was sexually assaulted by staff; 2) He claims staff members retaliated against him by

 4   placing him in the SHU for threatening staff; 3) He claims staff destroyed his paperwork and

 5   refused to properly process his administrative appeals concerning an incident in which he was

 6   attacked by another inmate; 4) He contends that staff are failing to comply with policy deadlines;

 7   and 5) He claims that prison officials have placed him in the wrong custody level.

 8           Petitioner is advised that a civil rights action, not a habeas corpus proceeding, is the

 9   proper mechanism for a prisoner seeking to challenge the conditions of his confinement. See

10   Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971);

11   Crawford v. Bell, 599 F.2d 890, 891-892 (9th Cir. 1979) (upholding dismissal of petition

12   challenging conditions of confinement, the Ninth Circuit noted that “the writ of habeas corpus is

13   limited to attacks upon the legality or duration of confinement.”); see, e.g., Blow v. Bureau of

14   Prisons, 2007 WL 2403561 at *1 (E.D.Cal. Aug. 20, 2007) (habeas relief under § 2241 does not

15   extend to petitioner’s request for access to law library because it concerns conditions of his

16   confinement); Boyce v. Ashcroft, 251 F.3d 911, 914 (10th Cir. 2001), vacated on other grounds

17   by Boyce v. Ashcroft, 268 F.3d 953 (10th Cir. 2001)(“[P]risoners . . . who raise constitutional

18   challenges to other prison decisions-including transfers to administrative segregation, exclusion

19   from prison programs, or suspension of privileges, e.g., conditions of confinement, must proceed

20   under Section 1983 or Bivens.”). Accordingly, Petitioner is not entitled to habeas corpus relief
21   under § 2241 and this action should be dismissed without prejudice to his filing a Bivens civil

22   rights action.

23           In Nettles v. Grounds, the Ninth Circuit held that a district court has the discretion to

24   construe a habeas petition by a state prisoner as a civil rights action under § 1983. Nettles v.

25   Grounds, 830 F.3d 922, 936 (9th Cir. 2016). Recharacterization is appropriate only if it is

26   “amenable to conversion on its face, meaning that it names the correct defendants and seeks the
27   correct relief,” and only after the petitioner is warned of the consequences of conversion and is

28   provided an opportunity to withdraw or amend the petition. Id. However, the Ninth Circuit
                                                         2
     Case 1:20-cv-01494-NONE-SKO Document 8 Filed 11/17/20 Page 3 of 3


 1   ruling in Nettles concerned state prisoners and was not extended to federal prisoners. But even

 2   assuming Nettles can be extended to federal prisoners, the Court does not find recharacterization

 3   to be appropriate because the instant petition is not amenable to conversion on its face.

 4   Accordingly, the Court should not exercise its discretion to recharacterize the action. The Court

 5   will recommend that the Clerk of Court provide blank forms for filing a Bivens action.

 6                                                 ORDER

 7            IT IS HEREBY ORDERED that the Clerk of Court shall randomly assign a district judge

 8   to this case.

 9                                        RECOMMENDATION

10            For the foregoing reasons, the Court RECOMMENDS that the Petition for Writ of Habeas

11   Corpus be DISMISSED, and the Clerk of Court be DIRECTED to provide Petitioner with blank

12   forms for filing a Bivens action.

13            This Findings and Recommendations is submitted to the United States District Court

14   Judge assigned to the case pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304

15   of the Local Rules of Practice for the United States District Court, Eastern District of California.

16   Within twenty-one (21) days after being served with a copy of this Findings and

17   Recommendations, Petitioner may file written objections with the Court. Such a document

18   should be captioned “Objections to Magistrate Judge’s Findings and Recommendations. The

19   Court will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636 (b)(1)(C).

20   Petitioner is advised that failure to file objections within the specified time may waive the right to
21   appeal the Order of the District Court. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

22
     IT IS SO ORDERED.
23

24   Dated:     November 16, 2020                                  /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        3
